                                                                          Case 4:20-cv-03152-JST Document 1 Filed 05/08/20 Page 1 of 5




                                                                   1   Jonah A. Grossbardt (State Bar No. 283584)
                                                                       SRIPLAW
                                                                   2   1801 Century Park East
                                                                   3   Suite 1100
                                                                       Los Angeles, CA 90067
                                                                   4   323.364.6565 – Telephone
                                                                       561.404.4353 – Facsimile
                                                                   5   jonah.grossbardt@sriplaw.com
                                                                   6
                                                                       Attorneys for Plaintiff
                                                                   7   ALEXANDER BAYONNE STROSS
                                                                   8
                                                                   9                           UNITED STATES DISTRICT COURT
          CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK




                                                                  10                        NORTHERN DISTRICT OF CALIFORNIA
                                                                  11
                                                                  12   ALEXANDER BAYONNE STROSS,                         Case Number:

                                                                  13                  Plaintiff,
                                                                                                                         Copyright Infringement
                                                                  14
SRIPLAW




                                                                              vs.
                                                                  15                                                     Demand for Jury Trial
                                                                       HANLEY-WOOD, LLC DBA
                                                                  16   HOUSEPLANS.COM,
                                                                  17
                                                                                      Defendant.
                                                                  18
                                                                  19                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                  20                        (INJUNCTIVE RELIEF DEMANDED)

                                                                  21          Plaintiff ALEXANDER BAYONNE STROSS by and through his undersigned
                                                                  22   counsel, hereby brings this Complaint against Defendant HANLEY-WOOD, LLC DBA
                                                                  23   HOUSEPLANS.COM for damages and injunctive relief, and in support thereof states as
                                                                  24   follows:
                                                                  25                               SUMMARY OF THE ACTION
                                                                  26          1.      Plaintiff ALEXANDER BAYONNE STROSS (“Stross”) brings this
                                                                  27   action for violations of exclusive rights under the Copyright Act, 17 U.S.C. § 106, to
                                                                  28   copy and distribute Stross’ original copyrighted works of authorship.



                                                                       COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                       PAGE NO. 1 OF 5
                                                                          Case 4:20-cv-03152-JST Document 1 Filed 05/08/20 Page 2 of 5




                                                                   1          2.      Stross is the owner and principal photographer of Stross Stock. After
                                                                   2   traveling the world with his camera, creating thousands of high-quality photographs, the
                                                                   3   natural next step was to offer the public means to license his Work. Each photo on Stross
                                                                   4   Stock is shot with top-quality equipment, thoughtfully produced, hand selected, and
                                                                   5   tastefully edited before being made available to the public.
                                                                   6          3.      Stross is a native of Austin, Texas, and watched the small city grow and
                                                                   7   develop into an urban hot spot. This served as his inspiration to become a photographer,
                                                                   8   centering his expertise on complicated architectural photography and landscape
                                                                   9   photography. In 2016, Stross was nominated and accepted as a professional member of
                                                                       the American Society of Media Photographers, which is a high honor. Stross received a
          CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK




                                                                  10
                                                                  11   B.S. in Computer Science at the University of Texas at Austin and has since combined
                                                                  12   his love for the photographic arts and computer science by building an online system to
                                                                  13   help protect artists' works on the internet.
                                                                  14          4.      Defendant HANLEY-WOOD, LLC DBA HOUSEPLANS.COM
SRIPLAW




                                                                  15   (“Hanley”) offers tens of thousands of home, cottage, garage plans and more, many from
                                                                  16   world-renowned architects, making the once-expensive, and complex process of
                                                                  17   designing or renovating your home simple and affordable. Their plans are functional and
                                                                  18   customizable, and their service will guide anyone through the home design process to be
                                                                  19   able to achieve their dream home. Customers can search the largest inventory of home
                                                                  20   plans and floor plans available for purchase. Save the plans that interest them to gather
                                                                  21   ideas, communicate with builders or to refine ideas. And customize any plan to suit their
                                                                  22   site, budget or any other criteria. At all times relevant to herein, Hanley-Wood, LLC dba
                                                                  23   houseplans.com is the owner of the website located at the URL
                                                                  24   "https://www.houseplans.com/” (the “Website”).
                                                                  25          5.      Stross alleges that Hanley copied Stross' copyrighted work from the
                                                                  26   internet in order to advertise, market and promote its business activities. Hanley
                                                                  27   committed the violations alleged in connection with Hanley's business for purposes of
                                                                  28



                                                                       COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                       PAGE NO. 2 OF 5
                                                                          Case 4:20-cv-03152-JST Document 1 Filed 05/08/20 Page 3 of 5




                                                                   1   advertising and promoting sales to the public in the course and scope of Hanley's
                                                                   2   business.
                                                                   3                                  JURISDICTION AND VENUE
                                                                   4           6.      This is an action arising under the Copyright Act, 17 U.S.C. § 501.
                                                                   5           7.      This Court has subject matter jurisdiction over these claims pursuant to 28
                                                                   6   U.S.C. §§ 1331, 1338(a).
                                                                   7           8.      Hanley is subject to personal jurisdiction in California.
                                                                   8           9.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and
                                                                   9   1400(a) because the events giving rise to the claims occurred in this district, Defendant
                                                                       engaged in infringement in this district, Defendant resides in this district, and Defendant
          CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK




                                                                  10
                                                                  11   is subject to personal jurisdiction in this district.
                                                                  12                                            DEFENDANT
                                                                  13           10.     Hanley-Wood, LLC dba houseplans.com is a Delaware limited liability
                                                                  14   company with its place of business at 617 2nd Street, Petaluma, CA 94952, and can be
SRIPLAW




                                                                  15   served by serving its Registered Agent, Capitol Corporate Services, Inc. at 455 Capitol
                                                                  16   Mall Complex, Suite 217, Sacramento, CA 95814.
                                                                  17                           THE COPYRIGHTED WORK AT ISSUE
                                                                  18           11.     In 2012, Stross created a photograph entitled “skyline_for_MLS-12.jpg”,
                                                                  19   which is shown below and referred to herein as the “Work”.
                                                                  20
                                                                  21
                                                                  22
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28



                                                                       COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                       PAGE NO. 3 OF 5
                                                                          Case 4:20-cv-03152-JST Document 1 Filed 05/08/20 Page 4 of 5




                                                                   1           12.     Stross registered the Work with the Register of Copyrights on December
                                                                   2   21, 2012 and was assigned the registration number VAu 1-126-950. The Certificate of
                                                                   3   Registration is attached hereto as Exhibit 1.
                                                                   4           13.     At all relevant times Stross was the owner of the copyrighted Work at
                                                                   5   issue in this case.
                                                                   6                             INFRINGEMENT BY DEFENDANT
                                                                   7           14.     Hanley has never been licensed to use the Work at issue in this action for
                                                                   8   any purpose.
                                                                   9           15.     On a date after the Work at issue in this action was created, but prior to the
                                                                       filing of this action, Hanley copied the Work.
          CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK




                                                                  10
                                                                  11           16.     Hanley copied Stross' copyrighted Work without Stross' permission.
                                                                  12           17.     After Hanley copied the Work, it made further copies and distributed the
                                                                  13   Work on the internet to promote the sale of goods and services as part of home plan
                                                                  14   design and sale business.
SRIPLAW




                                                                  15           18.     Hanley copied and distributed Stross' copyrighted Work in connection
                                                                  16   with Hanley's business for purposes of advertising and promoting Hanley's business, and
                                                                  17   in the course and scope of advertising and selling products and services.
                                                                  18           19.     Stross' Work is protected by copyright but are not otherwise confidential,
                                                                  19   proprietary, or trade secrets.
                                                                  20           20.     Hanley committed copyright infringement of the Work as evidenced by
                                                                  21   the documents attached hereto as Exhibit 2.
                                                                  22           21.     Stross never gave Hanley permission or authority to copy, distribute or
                                                                  23   display the Work at issue in this case.
                                                                  24                                             COUNT I
                                                                  25                               COPYRIGHT INFRINGEMENT
                                                                  26           22.     Plaintiff incorporates the allegations of paragraphs 1 through 21 of this
                                                                  27   Complaint as if fully set forth herein.
                                                                  28           23.     Stross owns a valid copyright in the Work at issue in this case.



                                                                       COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                       PAGE NO. 4 OF 5
                                                                          Case 4:20-cv-03152-JST Document 1 Filed 05/08/20 Page 5 of 5




                                                                   1            24.    Stross registered the Work at issue in this case with the Register of
                                                                   2   Copyrights pursuant to 17 U.S.C. § 411(a).
                                                                   3            25.    Hanley copied, displayed, and distributed the Work at issue in this case
                                                                   4   and made derivatives of the Work without Stross’ authorization in violation of 17 U.S.C.
                                                                   5   § 501.
                                                                   6            26.    Hanley performed the acts alleged in the course and scope of its business
                                                                   7   activities.
                                                                   8            27.    Hanley's acts were willful.
                                                                   9            28.    Stross has been damaged.
                                                                                29.    The harm caused to Stross has been irreparable.
          CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK




                                                                  10
                                                                  11            WHEREFORE, Plaintiff prays for judgment against the Defendant Hanley-Wood,
                                                                  12   LLC dba houseplans.com that:
                                                                  13            a.     Defendant and its officers, agents, servants, employees, affiliated entities,
                                                                  14   and all of those in active concert with them, be preliminarily and permanently enjoined
SRIPLAW




                                                                  15   from committing the acts alleged herein in violation of 17 U.S.C. § 501;
                                                                  16            b.     Defendant be required to pay Plaintiff his actual damages and Defendant's
                                                                  17   profits attributable to the infringement, or, at Plaintiff's election, statutory damages, as
                                                                  18   provided in 17 U.S.C. § 504;
                                                                  19            c.     Plaintiff be awarded his attorneys’ fees and costs of suit under the
                                                                  20   applicable statutes sued upon; and
                                                                  21            d.     Plaintiff be awarded such other and further relief as the Court deems just
                                                                  22   and proper.
                                                                  23                                         JURY DEMAND
                                                                  24            Plaintiff hereby demands a trial by jury of all issues so triable.
                                                                  25
                                                                  26   DATED: May 8, 2020                              /s/ Jonah A. Grossbardt
                                                                  27                                                   JONAH A. GROSSBARDT
                                                                                                                       SRIPLAW
                                                                  28                                                   Attorneys for Plaintiff Alexander Bayonne
                                                                                                                       Stross


                                                                       COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                       PAGE NO. 5 OF 5
